[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant, Carol Marshall, applies for protection from foreclosure under the Homeowner's Protection Act, G.S. § 49-31f. The court concludes that this homeowner is ineligible for such protection because she fails to satisfy § 49-31f(d)(1) of that Act, which subsection requires the applicant to establish that a likelihood exists that the homeowner will be able to make timely payments if the court restructured the mortgage payments.
The applicant contends that § 49-31f(d)(1) pertains only to underemployed applicants and not to unemployed homeowners. The court rejects this contention. No distinction is drawn by the language of § 49-31f(d)(1) justifying such a conclusion. InShamut Mortgage Company v. Wheet, 245 Conn. 744, 752 (1998), our Supreme Court observed that the Act affords foreclosure CT Page 11407 protection only to defaulting homeowners who are likely to resume timely payments within the prescribed six month period. That case involved an allegedly unemployed, not underemployed, homeowner. Id.
The applicant makes no claim that her financial distress will ameliorate in the foreseeable future. She is ineligible for protection under § 49-31f(d)(1).
Sferrazza, J.